Citation Nr: 1507788	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The case was remanded in August 2014 so as to schedule the Veteran for a Board video-conference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  Such hearing was scheduled for February 2015, but the Veteran, in conjunction with a statement from his attorney received in February 2015 withdrawing the appeal, withdrew his request for this hearing.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his attorney that a withdrawal of the appeal regarding both pending claims was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran through his attorney with respect to both pending claims have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, the Veteran, through his attorney, withdrew his appeal with respect to both pending claims in February 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


